Citation Nr: 0125851	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  95-37 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
disease, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for post operative 
residuals of left lung disability, rated 30 percent prior to 
August 14, 2000.

3.  Entitlement to an increased rating for post operative 
residuals of left lung disability, rated 60 percent from 
August 14, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky, which continued a 20 percent rating for 
the duodenal ulcer disease and a 30 percent rating for the 
veteran's service-connected pulmonary disability.  In 
September 2000, the RO increased the 30 percent rating for 
the pulmonary disability to 60 percent, effective from August 
14, 2000.  

At a hearing held in August 2001, the veteran's 
representative noted that the veteran has had a claim for a 
total rating for compensation purposes based on individual 
unemployability pending since 1997, and requested that the 
veteran's claim of entitlement to service connection for 
Hepatitis C be readjudicated under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001).  The record indicates that the RO is aware 
of the aforementioned matters and is in the process of 
accomplishing any action deemed appropriate.  


FINDINGS OF FACTS

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claims.

2.  The veteran's duodenal ulcer disease is inactive and is 
manifested by subjective complaints of abdominal pain, 
productive of no more than moderate impairment.

3.  Prior to November 20, 1996, the veteran's pulmonary 
disability was manifested by dyspnea on exertion and a 
productive cough.

4.  Effective November 20, 1996, the veteran's pulmonary 
disease was treated with Proventil and productive of a 
chronic cough with moderate sputum.

5.  Since August 14, 2000, pulmonary function tests show 
Forced Expiratory Volume in one second (FEV-1) as 52 percent 
of predicted.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7305 (2001).

2.  The criteria for a rating in excess of 30 percent for the 
pulmonary disability prior to November 20, 1996 have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.97, Diagnostic Codes 6802 and 6821 (effective prior to 
October 7, 1996), Diagnostic Codes 6604 and 6835 (effective 
since October 7, 1996).

3.  The criteria for a rating of 50 percent for the pulmonary 
disability effective from November 20, 1996, to August 13, 
2000, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6821 (effective 
since October 7, 1996).

4.  The criteria for a rating in excess of 60 percent for the 
veteran's pulmonary disability since August 14, 2000, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.97, Diagnostic Code 6604 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is satisfied that all relevant facts 
pertaining to these claims have been properly and 
sufficiently developed.  During the pendency of this appeal, 
on November 9, 2000, the President signed into law the VCAA.  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  VA also issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  

Despite the change in the law brought about by the VCAA, a 
remand of the issues on appeal is not required for compliance 
with the new notice and duty to assist provisions.  See VCAA, 
38 U.S.C.A. § 5100 et. seq.  The veteran has received notice 
of the evidence and information needed to substantiate his 
claims.  In August 1995, he was provided a statement of the 
case informing him of applicable law, regulations, and 
decision reasons and bases associated with his claims, as 
well as the type of evidence needed to substantiate the 
claims.  The veteran has also received several supplemental 
statements of the case during the period dated from 1995 to 
2000.  Additionally, in February 2001, the veteran was 
informed of the VCAA and provided with the opportunity to 
present additional arguments and information.  A hearing 
before the undersigned was held in August 2001 in Washington, 
D.C. as well.

The VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  The 
veteran's VA medical records have been associated with the 
claims folder, as well as his VA examination reports dated 
from 1995 to 2000.  The veteran has not identified any 
outstanding medical evidence or other evidence which is not 
of record.  

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the VCAA and the VA has stated that in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied, it would not be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).

The veteran seeks increased ratings for his duodenal ulcer 
and pulmonary disabilities.  Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment of earning capacity.  Different diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

For the matters discussed below, in accordance with 38 C.F.R. 
§§ 4.1, 4.2, and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed all the evidence of record 
pertaining to the veteran's medical history.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the evidence pertinent to the rating 
period on appeal is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to the veteran's service-connected disabilities.

Rating Period on Appeal

The veteran's reopened claims for increased ratings for his 
duodenal ulcer disease and left lung disability were received 
in October 1994.  As such, the rating period for 
consideration on appeal, relative to both issues, is from 
October 1993, one year prior to the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (2001).  

Duodenal Ulcer Disease

VA outpatient treatment reports dated from 1991 to 1994 show 
treatment for stomach pain, and note the veteran's history of 
peptic ulcer disease.  Clinical entries dated in June 1994 
show diagnoses of chronic gastritis and possible chronic 
duodenal ulcer with gastroesophageal reflux disease.  A June 
1994 gastrointestinal X-ray series report, in part, reflects 
that the duodenal bulb showed old characteristic peptic ulcer 
deformity with some enlarged folds.  No definite acute ulcer 
was seen, but there was enlargement of mucosal folds in the 
fundus and old deformity in the duodenal bulb.  In July 1994 
an upper gastrointestinal endoscopy was accomplished.  The 
report notes diffuse chronic gastritis without an active 
ulcer disease.  Treatment reports dated in October and 
November 1994 show that the veteran complained of vomiting 
and continued to receive treatment.  Assessments made include 
gastritis and rule out cholelithiasis.

A VA examination report dated May 1995 reflects that the 
veteran complained of stomach pain, difficulty tolerating 
greasy and spicy foods, and at times, of being nauseated in 
the morning.  He stated that he rarely regurgitated.  The 
veteran denied having diarrhea and upper gastrointestinal 
bleeding.  It was reported that the veteran's weight was 
generally stable and he stayed slender.  On examination, the 
veteran's weight was 127 pounds, with a height of 70 inches.  
His best weight in the past year had been 131 pounds.  It was 
reported that the veteran took Zantac to help with relieving 
burning discomfort and pain high in the epigastrium.  An 
upper gastrointestinal X-ray series revealed, inter alia, 
that the duodenal bulb was markedly deformed compatible with 
chronic ulcer disease.  The duodenal sweep was normal and 
proximal jejunum was unremarkable.  The diagnosis was 
duodenal ulcer with deformed duodenum-under treatment.

VA medical reports dated in 1995 generally show treatment for 
abdominal pain, weight loss, nausea, and diarrhea.  
Objectively, the reports show that the abdomen was benign, 
without masses.  The impressions included gastritis.  An 
April 1995 upper gastrointestinal endoscopy report reflects 
essentially normal findings except for mild atrophic 
gastritis in the gastric fundus.  Evidence of ulceration or 
any other lesions within the duodenum was not noted.  
Clinical entries thereafter note complaints of muscle spasms, 
epigastric pain, and difficulty with eating, but the 
veteran's duodenal ulcer disease was noted as stable.    

At an October 1995 hearing held at the RO, the veteran 
testified that he had difficulty making stools.  He stated 
that his stools were loose and that he had a lot of problems 
with diarrhea.  The veteran added that he was on a restricted 
diet and took medication for the ulcer disease.  The veteran 
also stated that over the last three months he had lost five 
pounds, but to avoid losing weight, he forced himself to eat.  
He also stated that he had constant stomach pain, even upon 
awakening, and blood in his stools, approximately twice a 
month.  

A January 1996 upper gastrointestinal X-ray series report 
revealed no present evidence of an acute ulcer crater in the 
stomach, and no definite ulcer crater in the duodenal bulb.  
A January 1996 report from the gastroenterology clinic 
reveals the veteran complained of constant right-sided 
abdominal pain, somewhat aggravated by meals.  On objective 
examination, the veteran's abdomen was soft without rebound, 
with mild tenderness focally in the right upper quadrant.  
Bowel sounds were normal.  It was reported that the veteran 
was thin but well developed.  In the assessment section, the 
examiner noted that the cause of the veteran's right upper 
quadrant pain remained elusive.  It was stated the veteran 
did not have an active ulcer and had not had an active ulcer 
on his last two endoscopic tests.  It was clinically noted 
that he had helicobater pylori antibody, but in the absence 
of active ulcer disease there was no reason to treat it.  A 
February 1996 examination report reflects that on physical 
examination the veteran weighed 126 pounds.  The assessment 
was chronic abdominal pain.  When seen in February 1997, his 
abdomen was scaphoid, soft and tender.  There was mild right 
upper quadrant discomfort on deep palpation.  No organomegaly 
or masses were detected.  

In February 1997 another upper gastrointestinal endoscopy was 
accomplished.  At that time, findings were normal.  The 
duodenum mucosa was moist, pink, and free of any ulcerations 
or lesions.  VA outpatient treatment reports dated later in 
1997 show treatment for complaints of weight loss and 
abdominal discomfort, but the symptoms were attributed to 
nonservice-connected disabilities, such as chronic 
cholelithiasis and Hepatitis C.

Reports from the veteran's employer dated from January to 
February 1997 note symptoms which include chronic gastritis 
and dumping syndrome, and record diagnoses of cholecystectomy 
and cholecystitis.  In June 1997, it was reported that the 
veteran had not gained his normal weight and that he still 
had abdominal pain.  It was also reported that he was totally 
unemployable due to possible liver cirrhosis and chronic 
Hepatitis C.  

It is noted that a VA hepatitis examination was conducted in 
July 1999.  On examination, the veteran reported being tired, 
weak, and losing weight.  He stated that his appetite was bad 
and that he had abdominal discomfort.  The examiner noted 
that the veteran had undergone an abdominal operation.  
Physical examination revealed that the veteran weighed 115 
pounds and was poorly nourished.  There was no evidence of 
jaundice.  On examination of the abdomen, no evidence of 
tenderness or masses, or palpable organs was demonstrated.  
The diagnosis was hepatitis C.

On VA examination in August 2000, the veteran stated that he 
did not like to eat early in the morning and occasionally 
regurgitated when he did.  He then described his diet.  The 
veteran sated that he had one bowel movement a day.  He also 
stated that his weight was stable.  On physical examination, 
the veteran weighed 125 pounds.  The abdomen revealed 
evidence of laparoscopic surgery in the past for gallbladder 
disease.  There were no masses, organs, or areas of unusual 
sensitivity.  The diagnosis was history of peptic ulcer 
disease.  There was no evidence of activity.  

At his personal hearing in August 2001, the veteran stated 
that he had difficulty sleeping because he could not put 
pressure on his stomach.  He testified that he had numbness 
of the stomach as well.  During the hearing, the veteran also 
stated that he was terminated from employment because of 
symptoms attributable to his ulcer disease.  

After reviewing and weighing the pertinent evidence of 
record, the Board finds that the criteria for a rating in 
excess of 20 percent for a duodenal ulcer have not been met.  
Diagnostic Code 7305, which is used for rating duodenal ulcer 
disease, provides that a 60 percent rating is warranted for 
severe duodenal ulcer disease, manifested by pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for moderately severe duodenal ulcer disease, which 
is less than severe but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  A 20 percent rating is warranted for 
moderate duodenal ulcer disease, productive of recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 10 percent rating is warranted for a mild 
duodenal ulcer disease, with recurring symptoms once or twice 
yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Here, the clinical evidence shows that the veteran's duodenal 
ulcer disease has been inactive throughout the rating period 
on appeal.  Although the veteran complains of weight loss, 
abdominal pain, and difficulty with making stools and 
attributes these symptoms to his service-connected duodenal 
ulcer, the medical evidence does not substantiate his 
assertions, and, in the alternative, it does not show that 
the requirements for an increased rating have been met.  The 
clinical evidence demonstrates that generally the veteran's 
weight has remained stable.  Since 1995, the veteran's weight 
has ranged from 115 to 131 pounds.  Additionally, there is no 
medical evidence demonstrating that the veteran is anemic or 
experiences recurrent incapacitating episodes of symptoms 
attributable to duodenal ulcer disease averaging 10 days or 
more in duration at least four or more times a year.  The 
medical reports reflect that when the veteran has abdominal 
pain and episodes of nausea, vomiting, and dumping, the 
symptoms have been attributed to his nonservice-connected 
disabilities.  Additionally, the veteran's weight loss has 
been attributed to the nonservice-connected Hepatitis C and 
cirrhosis of the liver diseases.  In rating the veteran's 
disability, symptoms attributable to the veteran's 
nonservice-connected disabilities cannot be considered when 
rating his service-connected disability.  See generally, 
Massey v. Brown, 7 Vet. App. 204 (1994).  

In this case, the evidence establishes that the veteran's 
duodenal ulcer is productive of no more than moderate 
impairment.  The evidence therefore preponderates against the 
claim and is not in equipoise.  The claim is denied.

Pulmonary disability

VA medical reports dated in 1994 show treatment for chest 
pain and record an impression of bronchitis or early 
pneumonia in January 1994.  Reports of chest x-rays dated in 
January 1994 reveal no acute infiltrates.  Clinical entries 
dated later in 1994 show treatment for shortness of breath 
and a diagnosis of chronic obstructive pulmonary disease.  A 
July 1994 chest x-ray study revealed chronic obstructive 
pulmonary disease.

On VA examination of the respiratory system in April 1995, 
the veteran complained of shortness of breath, difficulty 
when walking up and down stairs or lifting, and of a slight 
chronic cough without a fever.  Pollen and dust also made 
breathing difficult.  It was noted that the veteran's best 
weight was 131 pounds, and at the time of the examination he 
was 127 pounds.  It was also reported that the veteran worked 
as a mechanic and loses some time from work, but that working 
at night reduced time lost due to disability or a doctor's 
appointment.  Objective examination revealed that the veteran 
was not cachectic.  He had no clubbing and his color was 
good.  His respirations were shallow but otherwise normal 
throughout without rales or rhonchi.  A long slender chest 
which produced hyperresonance, and a 16-inch asymptomatic 
posterior lateral anterior left thoracotomy scar, were noted.  
It was also noted that the left diaphragm might be slightly 
elevated when compared to the right.  The examiner added that 
the veteran was not a heavy smoker but gave an approximately 
20-pack a year history of smoking.  Pulmonary function tests 
showed FEV-1 as 58 percent of predicted.  Testing, 
cooperation and understanding were good.  The diagnosis was 
coccidioidomycosis, old healed, history of left lung status 
post thoracotomy with left apical resection scar with 
adhesions and chronic restrictive pulmonary disease.  

VA medical reports dated in 1995 show treatment for 
complaints of pain and shortness of breath.  An April 1995 
chest x-ray study showed chronic obstructive pulmonary 
disease with pleural and parenchymal changes of the left 
lung.  Several calcified granuloma were observed as well. 

At his October 1995 hearing before the RO, the veteran 
testified that he had shortness of breath, difficulty 
breathing when walking up and down stairs, and when walking 
any distance.  He also stated that he had cramp-like pain 
where the surgery had been performed, and he felt pain during 
weather changes.  The veteran stated that he used an inhalant 
on a daily basis.  

The report of VA examination in November 1996 notes the 
veteran's complaints of persistent shortness of breath, as 
well as a persistent cough with moderate sputum.  The veteran 
noted that he took vitamins and Proventil inhalers.  The 
veteran also stated that he smoked approximately a half of a 
pack of cigarettes per day.  Physical examination revealed a 
well-healed 12-inch scar over the left lateral chest at the 
site of the past surgery.  The lungs were clear.  Specific 
evaluation showed that the veteran was not asthmatic and that 
he was without cyanosis or clubbing and that there was  no 
infectious disease present.  The veteran had a chronic cough 
productive of a moderate amount of sputum and dyspnea on 
slight exertion.  A report of an x-ray study revealed 
calcified granulomas of the left lung.  Pulmonary function 
tests showed FEV-1 as 60 percent of predicted.  It was noted 
that pre-medication testing revealed mild obstruction and low 
vital capacity, possibly from a concomitant restrictive 
defect, were noted.  The diagnoses included calcified 
granulomas of left lung on x-rays; medical history of 
smoking; and chronic obstructive pulmonary disease with 
restrictive defect.

VA medical reports dated in February 1997 reflect that the 
veteran's lungs were clear to auscultation and percussion.  
The veteran also had good respiratory excursions, 
bilaterally.

On an April 1997 follow up examination report, the examiner 
noted that the veteran's claims folder was available for 
review.  Objective examination of the chest revealed a normal 
exchange of air.  There were very faint expiratory squeaks of 
the right anterior chest.  A healed left standard thoracotomy 
incision was also present.  Pulmonary function tests showed 
FEV-1 as 62 percent of predicted.  The diagnosis was status 
post thoracotomy for resection of lesion of the left lung.

The veteran received a VA medical respiratory examination in 
August 2000.  The examiner noted that the veteran's claims 
file had been reviewed.  The veteran complained of tiredness, 
the inability to do anything, and shortness of breath after 
walking approximately one and a half blocks.  He however 
stated that he could walk up a flight of stairs.  The veteran 
denied coughing up blood or any other significantly 
productive cough.  The veteran's cigarette smoking history 
and operation for granulomatous disease were noted as well.  
On examination, a healed left standard thoracotomy incision 
was observed.  Auscultation of the lungs revealed no abnormal 
breath sounds, although breath sounds were diminished in the 
lung fields.  Pulmonary function testing revealed FEV-1 as 52 
percent of predicted and FEV-1/Forced Vital Capacity (FVC) as 
71 percent of predicted.  Moderate obstructive lung defect 
was noted.  The diagnosis was status postoperative for 
granulomatous disease of the left upper lobe, healed.  It was 
reported that X-ray examination did not show evidence of 
active disease.  

At his personal hearing in August 2001, the veteran testified 
that he breathed out of his mouth to get more oxygen.  He 
also stated that he used inhalers and medication to obtain 
relief.  

As previously noted, the veteran seeks a rating in excess of 
30 percent prior to August 14, 2000, and a rating in excess 
of 60 percent thereafter.  During the pendency of this 
appeal, the veteran's disability has been rated under 
Diagnostic Codes 6821 and 6802.

Prior to October 7, 1996, the rating schedule, in part, 
provided that postoperative coccidioidomycosis with localized 
pulmonary cavitation or localized dense and confluent lesions 
with occasional hemoptysis (otherwise nonsymptomatic) that 
does not require treatment warranted a 30 percent rating.  
Initial infections with manifestations of toxemia or 
pulmonary cavitation, abscess or granuloma requiring rest or 
surgical therapy (pneumothorax, lobectomy, or thoracoplasty) 
or progressive disseminated infection with demonstrable 
evidence of activity, warranted a 100 percent rating.  
38 C.F.R. § 4.97, Diagnostic Code 6821 (effective prior to 
October 7, 1996).  

For unspecified pneumoconiosis, Diagnostic Code 6802 provided 
that a 30 percent rating was warranted for moderate 
pneumoconiosis, with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  A 60 percent rating was warranted for severe 
pneumoconiosis, manifested by extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit, confirmed by pulmonary function tests, with marked 
impairment of health.  A 100 percent rating required 
pronounced pneumoconiosis, with the extent of lesions 
comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  38 C.F.R. § 4.97, Diagnostic Code 6802 
(effective prior to October 7, 1996).

Effective October 7, 1996, the rating criteria for 
respiratory disorders were amended.  Coccidioidomycosis, 
rated under Diagnostic Code 6835, now provides that a 30 
percent rating requires chronic pulmonary mycosis with 
minimal symptoms such as occasional minor hemoptysis or 
productive cough; a 50 percent rating requires chronic 
pulmonary mycosis requiring suppressive therapy with no more 
than minimal symptoms such as occasional minor hemoptysis or 
productive cough; and a 100 percent rating requires chronic 
pulmonary mycosis with persistent fever, weight loss, night 
sweats, or massive hemoptysis.  38 C.F.R. § 4.97, Diagnostic 
Code 6835 (effective since October 7, 1996).

The rating schedule also provides for a 100 percent rating 
for chronic obstructive pulmonary disease when it is 
productive of:  FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1 to FVC (FEV-1/FVC) is less than 
40 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40-percent of predicted, or; maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension  (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  

A 60 percent rating requires FEV-1 of 40- to 55-percent of 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent of predicted, or; the maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 30 percent rating requires FEV-1 of 56- to 70-
percent of predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56- to 65-percent of predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6604 (effective since October 7, 
1996).

It is noted that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress or the Secretary provided otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, where a change 
in the rating schedule has occurred, the revised version of 
the rating schedule cannot be applied prior to the effective 
date of the change.  VAOPGCPREC 3-2000 (April 10, 2000).  

Review of the clinical data shows that for the rating period 
on appeal prior to November 20, 1996, the applicable criteria 
for a rating in excess of 30 percent have not been met.  
Although chest x-ray studies showed chronic obstructive 
pulmonary disease, not one of the studies demonstrated active 
infection or any other activity.  Rather, the medical 
evidence shows that the veteran's coccidioidomycosis was well 
healed.  Additionally, despite the veteran's complaints of 
shortness of breath, the clinical reports fail to show 
symptoms of extensive fibrosis or severe dyspnea on slight 
exertion with marked impairment of health.  Medical reports 
dated in 1995 show that the veteran was not cachectic and 
although his respirations were shallow, they were otherwise 
normal without rales or rhonchi.  The veteran's dyspnea was 
no more than slight.

However, on VA examination conducted on November 20, 1996, 
the veteran complained of persistent shortness of breath and 
a persistent cough with sputum.  Although x-ray studies 
revealed no abnormalities and the veteran's history of 
smoking was reported, the examiner reported that the veteran 
was being treated with Proventil inhalers and that he had a 
chronic cough productive of moderate sputum.  Dyspnea on 
slight exertion was noted as well.  The Board notes that the 
examiner did not distinguish symptoms attributable to the 
veteran's service-connected pulmonary disability and symptoms 
attributable to the veteran's nonservice-connected smoking 
habit; thus, when evaluating the veteran's disability, the 
presence of pertinent symptoms must be viewed in the 
veteran's favor.  As such, under Diagnostic Code 6385, the 
criteria for a 50 percent evaluation have been met, effective 
November 20, 1996.  

However, the criteria for a rating in excess of 50 percent 
have not been met.  The evidence does not establish that the 
veteran's respiratory disorder was productive of toxemia, 
pulmonary cavitation, abscess, or any other symptoms of 
infection.  Nor was it productive of weight loss, a 
persistent fever, night sweats or massive hemoptysis.  
Physical examination revealed that his lungs were clear, and 
no evidence of hemoptysis was noted.  Additionally, pulmonary 
function tests revealed a mild obstruction and showed FEV-1 
as 60 percent of predicted.  On VA examination in April 1997, 
FEV-1 was 62 percent of predicted.  Given the foregoing, 
effective November 20, 1996, the criteria required for a 
rating of 50 percent and no more have been met.  38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Codes 6835.

From August 14, 2000, the medical evidence fails to show that 
the criteria for a rating in excess of 60 percent have been 
met.  Although on VA examination in August 2000 FEV-1 was 52 
percent predicted, examination did not reveal evidence of 
infection or symptoms consistent with pronounced 
pneumoconiosis.  There was no evidence of a persistent fever, 
weight loss, night sweats, or massive hemoptysis.  
Additionally, FEV-1, FEV-1/FVC, or DLCO (SB) has not been 
shown to be less than 40 percent of predicted.  No evidence 
of cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure or the 
requirement of outpatient oxygen therapy has been 
demonstrated.  Auscultation of the lungs revealed no abnormal 
breath sounds although they were diminished, and pulmonary 
function tests revealed moderate obstructive lung defect.  
Accordingly, the criteria for a rating in excess of 60 
percent have not been met at any time since August 14, 2000.

The Board further notes that the pertinent provisions of 
38 C.F.R. § 3.321 (2001) have been considered.  In an 
exceptional case, where the schedular evaluations are found 
to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  In the case at hand, 
although the veteran maintains that his duodenal ulcer 
disease and pulmonary disability interfere with employment, 
there is no evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  In fact, 
employment reports show that the veteran's unemployability is 
due to nonservice-connected disabilities, and the record 
fails to show frequent hospitalization for any disability.  
Therefore, an increased evaluation on an extra-schedular 
basis is not warranted.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).


ORDER

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer disease is denied.

Entitlement to a rating in excess of 30 percent for service-
connected pulmonary disability prior to November 20, 1996, is 
denied.

Entitlement to a rating of 50 percent for service-connected 
pulmonary disability effective November 20, 1996, to August 
13, 2000, is granted, subject to the law and regulations 
pertinent to the disbursement of monetary funds.

Entitlement to a rating in excess of 60 percent for service-
connected pulmonary disability since August 14, 2000, is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

